Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a loading apparatus comprising a pedestal with a support surface, the support surface supporting a first support member to support a cover ring in an operating position preventing overlapping with the workpiece, and second support member to support the workpiece.  The first and second support members are:
Separate pieces
Placed on a support surface on the same plane
Placed perpendicular to an axial direction of the pedestal
The first member having a height greater than the second

While prior art may exist disclosing a loading apparatus having requirement of the first and second support members as listed above (see prior office actions), none of the prior art teaches nor suggests having all of these features together in a single apparatus without hindsight reconfiguration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON BERMAN/Primary Examiner, Art Unit 1794